EXHIBIT 10.1

FIFTH AMENDMENT TO

THE PROGRESSIVE CORPORATION

EXECUTIVE SEPARATION ALLOWANCE PLAN

(2006 AMENDMENT AND RESTATEMENT)

WHEREAS, The Progressive Corporation Executive Separation Allowance Plan
(“Plan”) is currently maintained pursuant to the 2006 Amendment and Restatement
and four amendments thereto; and

WHEREAS, it is deemed desirable to amend the Plan further;

NOW, THEREFORE, effective May 16, 2013, the Plan is hereby amended as set forth
below:

 

  1. Section 2.1 of the Plan is hereby amended and restated in its entirety to
provide as follows:

“2.1

(a) An Eligible Employee shall be entitled to receive a separation allowance
under this Plan if (i) Progressive terminates his/her employment for reasons
other than resignation (except as provided in Section 2.1(b) below), retirement,
death, disability (except as provided in Section 2.3 below), leave of absence or
discharge for Cause, and (ii) the Eligible Employee signs a Separation Agreement
and General Release and delivers it to the Company within forty-five (45) days
after the Eligible Employee’s Separation Date.

(b) An Eligible Employee shall be entitled to receive a separation allowance
under this Plan if (i) the Company gives the Eligible Employee written notice of
a Job Change, (ii) the Eligible Employee delivers a written resignation from
employment to the Company within such period as the Company shall specify and
which resignation is effective as of a date that (A) is acceptable to the
Company and (B) is no later than January 10 of the calendar year immediately
following the calendar year in which the Eligible Employee receives from the
Company the written notice of a Job Change pursuant to Section 2.1(b)(i) above,
and (iii) the Eligible Employee signs a Separation Agreement and General Release
and delivers it to the Company within forty-five (45) days after the resignation
effective date determined pursuant to Section 2.1(b)(ii) above.”

 

  2. Section 1.11 of the Plan is hereby amended and restated in its entirety to
provide as follows:

“1.11

“Job Change” (a) for purposes of Section 2.2 means either (i) a decrease in the
Total Pay Package of an Eligible Employee’s current job, (ii) a transfer of an
Eligible Employee to another job having a lesser Total Pay Package, or (iii) the
imposition of significantly different job duties, shift, work location or number
of

 

-1-



--------------------------------------------------------------------------------

scheduled work hours and (b) for purposes of Section 2.1(b) means any change in
an Eligible Employee’s job duties that is deemed significant by the Company in
its sole and absolute discretion. No determination by the Company as to the
significance of any such change shall be deemed a precedent or shall limit in
any way the Company’s sole and absolute discretion in deciding whether any
change in any Eligible Employee’s job duties is significant.”

 

  3. Section 1.15 of the Plan is hereby amended and restated in its entirety to
provide as follows:

“Separation Date” means the effective date of any Eligible Employee’s
termination of employment or resignation due to a Job Change.”

 

  4. Section 1.4 of the Plan is hereby amended and restated in its entirety to
provide as follows:

“”Change in Control” means a change in the ownership of the of the Company, a
change in effective control of the Company, or a change in the ownership of a
substantial portion of the Company’s assets, each as defined in, and determined
in accordance with, Section 409A of the Code.”

 

  5. Section 4.1 of the Plan is hereby amended and restated in its entirety to
provide as follows:

“4.1 An Eligible Employee who resigns or whose employment has been terminated
under the Plan may elect to continue his/her and his/her dependents’ medical,
dental and vision coverages, if any, under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), as further provided in the Applicable
Group Insurance Plan (to the extent he/she and his/her dependents were receiving
such coverages immediately prior to his/her Separation Date), for the period
specified in the Applicable Group Insurance Plan and subject to the terms and
conditions thereof. If an Eligible Employee who is entitled to a separation
allowance under the preceding provisions of this Plan elects to continue his/her
and/or his/her dependents’ medical, dental and/or vision coverages under the
Applicable Group Insurance Plan, the Eligible Employee will be entitled to
receive such coverages at the contribution amount set forth in the Applicable
Group Insurance Plan (referred to therein as the “Separation Allowance
Contribution”) for a period not to exceed the lesser of (i) the COBRA continued
coverage period or (ii) the number of weeks of Compensation used in computing
the amount of his/her separation allowance under Section 3.1 above, provided
that the Eligible Employee pays such Separation Allowance Contribution to the
Participating Employer at such times as the Participating Employer shall
specify. Eligible Employees may also qualify for a reduction of the Separation
Allowance Contribution under the American Recovery and Reinvestment Act of
2009.”

 

  6. Section 3 of the Separation Agreement and General Release attached to the
Plan as Exhibit A is hereby amended and restated in its entirety to provide as
follows:

 

-2-



--------------------------------------------------------------------------------

“3. Executive shall be entitled to continue his/her and his/her dependents’
medical, dental and vision coverages under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), as further provided in The Progressive
Health, Life and Disability Benefits Plan (“Group Insurance Plan”), for the
period specified in the Group Insurance Plan, subject to the terms, conditions
and limitations of the Group Insurance Plan. If Executive elects to continue any
such coverages, Executive will be entitled to receive such coverages at the
contribution amount set forth in the Group Insurance Plan (referred to therein
as the “Separation Allowance Contribution”) for a period not to exceed the
lesser of (i) the COBRA continued coverage period or (ii) the number of weeks
used in computing the amount of the Executive’s Separation Allowance under
Section 1 above, provided that Executive pays such Separation Allowance
Contribution to Employer at such times as Employer shall specify. Executive also
shall be entitled to the conversion privileges, if any, applicable to his/her
life insurance and/or other coverages under the Group Insurance Plan.”

 

  7. Section 3.5 of the Plan is hereby amended and restated in its entirety to
provide as follows:

“Notwithstanding anything herein to the contrary, no separation allowance
payments shall be made under this Plan to any Eligible Employee later than two
and one-half months following (i) the end of the year in which the Eligible
Employee’s Separation Date occurs, or (ii) if earlier, the end of the year in
which the Eligible Employee receives a written notice from the Company pursuant
to Section 2.1(b)(i) above.”

 

  8. The Separation Agreement and General Release attached to the Plan as
Exhibit A is hereby replaced in its entirety by the document attached to this
Amendment as Exhibit A.

IN WITNESS WHEREOF, the Company has hereunto caused this Amendment to be
executed by its duly authorized representative as of the          day of
                    , 2013.

 

THE PROGRESSIVE CORPORATION By:     Title:    

 

-3-